 
EXHIBIT 10.5

 
 
CONSULTING SERVICES AGREEMENT
 
 
THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is made and entered as of
April 22, 2013 (the “Effective Date”) by and between Accelerated Acquisitions
XXII, Inc., a Delaware corporation, (the “Company”) and Accelerated Venture
Partners LLC, a Delaware limited liability company (the “Consultant”).  The
Company and the Consultant may each be referred to herein as a “Party” and
together as the “Parties.”


RECITALS


A.           The Company is seeking to develop its aviation specialized services
business.
 
B.           The Consultant desires to assist the Company by providing advice
about such activities and to provide related services to the Company, subject to
the terms and conditions of this Agreement.
 
THE PARTIES AGREE AS FOLLOWS:
 
Scope of Services; Performance.  The consulting services covered by this
Agreement (collectively, the “Services”) are described in detail on Exhibit A
attached hereto.  Subject to the specific limitations imposed herein and those
resulting from the nature of the Services to be performed, the Consultant will
exercise independent professional judgment in determining the method, details,
and means of performing the Services.  The Company does not propose to exercise
any control over the method and manner of providing the Services.  The
Consultant will endeavor to perform the Services within a reasonable period of
time, except for delays occasioned by factors beyond the Consultant’s control,
by factors not reasonably foreseeable, or by factors initiated by the
Company.  No other warranty, express or implied, is made with respect to
Services performed under this Agreement.
 
Access to Company.  The Company shall make available to the Consultant such of
its personnel and resources as is reasonably appropriate in order for the
Consultant to perform the Services.
 
Compensation; Payment.  The Company will compensate the Consultant for the
Services pursuant to the terms set forth on Exhibit B attached hereto.  In the
event that Consultant and the Company agree to amend Exhibit A so as to cause
the Consultant to provide additional Services, Exhibit B shall be amended to
provide additional compensation for such additional Services.  Except as
otherwise set forth on Exhibit B, invoices will be sent to the Company monthly
or in accordance with a mutually agreed upon schedule set forth on Exhibit B,
and shall be due within 30 days of the billing date indicated therein or on a
deferred basis as described on Exhibit B.  The Company agrees to pay interest on
any outstanding balance (not including any accrued but deferred amount) over 30
days past due at the lesser of the rate of 1.0% per month or the highest rate
permitted under applicable state law until such balance is paid.  Should the
outstanding balance (not including any accrued but deferred amount) remain over
30 days past due the
 
Consultant may also, without liability, suspend performance of the
Services.  The Consultant reserves the right to decline further work with the
Company for any reason, including without limitation, if the Company is
delinquent in payment of charges due to the Consultant hereunder (not including
any accrued but deferred amount).
 

 
Exhibit 10.5 -- Page 1

--------------------------------------------------------------------------------

 

Ownership; Exclusions.  Except as set forth below, any proprietary rights,
whether tangible or intangible, arising out of or relating to any portion of the
Services, including but not limited to all paper and electronic files provided
as source materials, all output files produced by the Company, and all printed
copies of output files, all work in progress, and all deliverables
(collectively, the “Work Product”) shall be the sole property of the Company,
and may be used without restriction by the Company.  However, such Work Product
shall not include the proprietary systems, plans, concepts, programs, models,
designs, tools, equipment process automation, computer programs or code,
devices, inventions and processes of the Consultant (collectively, the
“Consultant Systems”) used by the Consultant in connection with provision of the
Services, nor shall it include any improvements upon the Consultant Systems
discovered or developed by the Consultant in the course of providing the
Services to the Company.  The Consultant Systems, including improvements and any
proprietary rights therein, shall be the exclusive property of the Consultant.
 
Confidentiality.
 
Definition.  For purposes of this Agreement, “Confidential Information” means
information of either Party (the “Disclosing Party”) or any person or business
entity directly or indirectly controlled by or controlling the Disclosing Party,
or in which any of the aforesaid have at least a 50% interest, which information
is or has been disclosed to the other Party (the “Recipient Party”) or is
otherwise known to the Recipient Party as a consequence of or through the
performance of Services for the Company, whether or not related to the
Consultant’s duties for the Company, including, but not limited to, information
relating to original works of authorship, disclosures, processes, systems,
methods, formulas, trade secrets, procedures, concepts, algorithms, software,
compositions, techniques, drawings, specifications, models, data, source code,
object code, documentation, diagrams, flow charts, research procedures,
copyrights, copyright applications, trademarks, trademark applications, devices,
machinery, materials, cost of production, contract forms, prices, pricing
policies, volume of sales, promotional methods, identity or information about
customers or suppliers, marketing techniques or other information of a similar
nature.  Information shall be considered to be Confidential Information if not
known by the trade generally, even though such information has been disclosed to
one or more third parties pursuant to distribution agreements, joint research
agreements, or other agreements entered into by the Disclosing
Party.  Confidential Information shall not include information which (a) is or
becomes publicly known through no fault of the Recipient Party; (b) is learned
by the Recipient Party from a third party entitled to disclose such information;
(c) is previously known to the Recipient Party before receipt from the
Disclosing Party; (d) is developed by or for the Recipient Party independently
of the Confidential Information; or (e) is required to be disclosed by a court
or government agency of competent jurisdiction.
 
Restrictions.  Each Party understands that it may receive Confidential
Information of the other Party during the course of this Agreement.  Neither
Party shall, either during or subsequent to the term of this Agreement, directly
or indirectly, disclose or use any Confidential Information of the other Party
to any person or entity, except as is necessary to perform the obligations
hereunder.

 
Exhibit 10.5 -- Page 2

--------------------------------------------------------------------------------

 

Injunctive Relief.  The Parties acknowledge and agree that damages will not be
an adequate remedy in the event of a breach of either Party’s obligations under
this Section 5.  Each Party therefore agrees that the other Party shall be
entitled (without limitation of any other rights or remedies otherwise available
to such other Party and without the necessity of posting a bond) to obtain an
injunction from any court of competent jurisdiction prohibiting the continuance
or recurrence of any breach of this Section 5.
 
Financing Transactions.  It is understood that as relates to any public or
private offering of convertible debt, common or preferred stock or any other
security or investment instrument of the Company (“Financing”), the Consultant
is acting as an advisor only, is not a licensed securities or real estate broker
or dealer, and shall have no authority to enter into any commitments on the
Company’s behalf, or to negotiate the terms of any Financing, or to hold any
funds or securities in connection with any Financing or to perform any act which
would require the Consultant to become licensed as a securities or real estate
broker or dealer under applicable state or federal law.  In consideration of the
Company entering into this Agreement and as an inducement to the Company
agreeing to pay the compensation described on Exhibit B hereto, the Company and
the Consultant confirm and acknowledge that pursuant to the Consultant’s
provision of Services hereunder:
 
The Consultant has not engaged, and shall not engage, in any actions requiring
registration as a securities broker or dealer under any applicable federal,
state or foreign laws;
 
The Consultant shall only introduce to the Company prospective investors that
the Consultant reasonably believes are “accredited investors” as defined in Rule
501(a) promulgated under the Securities Act of 1933, as amended, and will assist
the Company in performing whatever reasonable due diligence investigation may be
necessary in order to confirm such “accredited investor” status; and
 
The Consultant has not engaged, and shall not engage, in any general
solicitation or advertisement to seek investors or potential investors in the
Company.
 
Indemnification and Company Representation.
 
Indemnification of Consultant.  In addition to the specific indemnification
contemplated under Section 7.3 below, the Company agrees to indemnify and hold
harmless the Consultant from and against any and all losses, claims, damages,
liabilities, judgments, charges and expenses (including all legal or other
expenses reasonably incurred by the Consultant) in connection with investigating
or defending against or providing evidence in any litigation, whether commenced
or threatened, in connection with any claim, action or proceeding to which the
Consultant becomes subject, whether or not resulting in any liability, caused
by, or arising out of any Services by the Consultant under this Agreement;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability is found to have resulted
from the Consultant’s negligence, bad faith, fraud or misconduct..
 
Counsel.  The Consultant shall be entitled to employ counsel separate from the
Company and from any other party in such action.  In such event, the reasonable
fees and disbursements of such separate counsel, as incurred, shall be paid by
the Consultant.

 
Exhibit 10.5 -- Page 3

--------------------------------------------------------------------------------

 

 
Company Representation and Warranty.  The Company hereby represents and warrants
that all information provided to Consultant pertaining to the Company and
relating to the Services shall be true and correct in all material respects, and
that the Company shall hold Consultant harmless from any and all liability,
expenses or claims arising from the disclosure or use of such information.
 
Indemnification of Company.  If the Company or its officers, directors,
shareholders or affiliates suffer or incur any loss, claim, damage, liability or
expense by reason of the Consultant’s negligence, bad faith, fraud or misconduct
in the provision of Services, the Company and any such persons have the same
rights of indemnification from the Consultant as are given by the Company to the
Consultant hereunder.
 
Term and Termination.  This Agreement shall be effective from and after the date
hereof until one year after the Effective Date, unless earlier terminated by
either Party in writing on 10 days notice; provided, however, that the Company
may not terminate this Agreement other than for “Cause” (as defined below) or in
connection with a “Buyout” as described in Exhibit B.  For purposes of this
Agreement, termination for “Cause” means either (a) termination by the Company
of this Agreement by reason of the Consultant’s fraud or misconduct that
materially and adversely affects the Company, negligence in the performance of
Services, persistent failure to perform the Services as contemplated
herein, conduct that discredits the Company, or material breach of the terms of
this Agreement, provided in each case that the Consultant has been provided
written notice of the facts and circumstances alleged to constitute Cause
hereunder and at least 30 days’ opportunity to cure the same, or (b) termination
by the Company of this Agreement for any reason or no reason if “Milestone 1”
(as defined in Exhibit B) has not occurred on or before one year after the
Effective Date.
 
Limitation of Liability.
 
Sole Remedy.  The sole remedy for any breach of this Agreement by the Consultant
shall be to reimburse the Company for actual fees received by the Consultant
relating to Services that were not provided as a result of the breach.  In no
event shall the Consultant’s aggregate liability to the Company under this
Agreement exceed the amount of cash fees received by the Consultant hereunder.
 
Limitation of Liability.  IN NO EVENT SHALL THE CONSULTANT, ITS AFFILIATES,
OFFICERS, AGENTS, MANAGERS OR MEMBERS (COLLECTIVELY, THE “CONSULTANT
AFFILIATES”) BE LIABLE FOR ANY DAMAGES INCLUDING LOSS OF USE, INTERRUPTION OF
BUSINESS, OR ANY INDIRECT, SPECIAL OR INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF
ANY KIND (INCLUDING LOSS OF PROFITS) IN CONNECTION WITH THE TERMS OF THIS
AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY, OR OTHERWISE, EVEN IF THE
CONSULTANT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 
Exhibit 10.5 -- Page 4

--------------------------------------------------------------------------------

 

 
Other Engagements.  Nothing in this agreement shall preclude the Consultant from
entering into agreements similar to this Agreement with other parties.  In
addition, the Company acknowledges and agrees that the Consultant may,
concurrent with engagements undertaken for the Company and in the future,
undertake consulting or service engagements with other persons or entities whose
business or products may be similar to or competitive with the business or
products of the Company.
 
Independent Contractor/Taxes.  The Consultant is not an agent or employee of the
Company and is not authorized to act on behalf of the Company.  Except as
required by a final determination by the Internal Revenue Service or state
taxing authority and upon due notice to the other party, the Consultant and the
Company each agrees that it will treat the Consultant as an independent
contractor for tax purposes and file all tax and information returns and pay all
applicable taxes on that basis.
 
Notices.  Any notice given pursuant to this Agreement shall be in writing and
shall be effective immediately upon hand delivery or delivery by courier to the
other Party or one business day after facsimile transmission to the other Party
or five business days after deposit of the notice in the United States first
class mail, by registered or certified mail, postage prepaid, to the addresses
set forth below the respective signature lines of the Parties.
 
Arbitration.  Any controversy or claim arising out of, or relating to, this
Agreement or the breach of this Agreement will be settled by arbitration by, and
in accordance with the applicable Commercial Arbitration Rules of the American
Arbitration Association and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction.  The
arbitrator(s) will have the right to assess, against a Party or among the
Parties, as the arbitrator(s) deem reasonable, (a) administrative fees of the
American Arbitration Association, (b) compensation, if any, to the arbitrator(s)
and (c) attorneys’ fees incurred by a party.  Arbitration hearings will be held
in the county of defendant.  The provisions of California Code of Civil
Procedure Section 1283.05 will apply to any arbitration.
 
No Joint Venture.  Nothing in this Agreement shall be construed to make the
Parties hereto joint venturers or partners or to create any relationship of
principal and agent.  Neither Party has the power or authority to commit or bind
the other Party without such other Party’s prior written consent.
 
Governing Law.  This Agreement shall be governed by and interpreted pursuant to
the laws of the State of California, excluding those laws that direct the
application of the laws of another jurisdiction.
 
Waiver.  The waiver of any term or condition contained in this Agreement by any
Party shall not be construed as a waiver of a subsequent breach or failure of
the same term or condition or a waiver of any other term or condition contained
in this Agreement.
 

 
Exhibit 10.5 -- Page 5

--------------------------------------------------------------------------------

 

 
Assignment.  The rights and liabilities of the Parties hereto shall bind and
inure to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided, however, that as the Company has
specifically contracted for the services to be provided by the Consultant
hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.
 
Headings.  The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.
 
Survival of Provisions.  Each and all of the terms, provisions and/or covenants
of each of Sections 4, 5, 7 and 9 through 21 and Section 2 (a) of Exhibit B of
this Agreement shall, for any and all purposes whatsoever, survive the
termination of this Agreement.
 
Entire Agreement; Modifications.  Except as otherwise provided herein or in the
exhibits hereto, this Agreement represents the entire understanding among the
Parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof, including, without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to the Consultant from the Company.  All modifications to the
Agreement must be in writing and signed by each of the Parties hereto.
 
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
 
[Remainder of Page Intentionally Left Blank]
 

 
Exhibit 10.5 -- Page 6

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the Parties have executed this Consulting Services Agreement
as of the date first above written.
 
 

 
Accelerated Acquisitions XXII, Inc.
 
     
By:
/s/ Joseph Sandlin
   
Name:       Joseph Sandlin
   
Title:         President and CEO
       
Address:
202 2nd Street
 
 
Kirkland, Washington 98033
             
Accelerated Venture Partners LLC
     
 
     
By:
/s/ Timothy Neher
   
Name:        Timothy Neher
   
Title:           Managing Member
       
Address:
1840 Gateway Drive, Suite 200
Foster City, California 94404
     

 
 
 
Exhibit 10.5 -- Page 7

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
SCOPE OF SERVICES
 
Subject to the terms and conditions of this Agreement, the Company hereby
appoints the Consultant its nonexclusive agent to assist the Company by (a)
reviewing the Company’s business plan, identifying and introducing prospective
financial and business partners, and providing general business advice regarding
the Company’s operations and business strategy, (b) acting in support of the
management team and with a view towards enhancing long term growth,
profitability and stockholder value, (c) providing introductions and support
relating to financial audits, (d) providing advice regarding the Company’s
capital structure and financial infrastructure, (e) assisting the Company with
respect to recruiting for certain key management positions, (f) augmenting the
management team during the recruiting process, and (g) advising the Company as
about operating policies and procedures and long term strategic planning
(collectively, the “Services”).
 
The Consultant will report to the Company’s Chief Executive Officer and Board of
Directors.
 
The Company will not control in any way the methods used by the Consultant in
performing the Services.  The Consultant will at all times, and at the
Consultant’s own expense, maintain all facilities, equipment, and
instrumentalities required to perform the Services, including without
limitation, office space, computer, printer, internet connection, facsimile,
paper, office supplies and telephone.
 
 

 
Exhibit 10.5 -- Page 8

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPENSATION AND EXPENSES
 
    1.           Equity Compensation.  In consideration of providing the
Services, the Company will issue to the Consultant shares of the Company’s
common stock (the “Shares”) representing 5% of the Company’s total
“fully-diluted” capitalization, i.e., including all shares of common stock,
preferred stock and other equity on an as-converted basis plus all shares issued
or issuable upon exercise of options, warrants or other convertible securities
and all shares reserved under any employee stock option or similar plan(s).  The
Shares will be issued within 10 days after the Effective Date at a purchase
price of $0.0001 per share payable by the Consultant in cash.  The Shares will
be subject to a right of repurchase in favor of the Company at $0.0001
exercisable upon termination of this Agreement pursuant to Section 8, which
right of repurchase will lapse as follows:
 
(a)           The right of repurchase will lapse with respect to 60% of the
Shares upon the Company’s securing at least $10 million in available cash,
whether from debt or equity investment, grant funding, litigation proceeds, a
combination thereof or any other source (“Milestone 1”), provided that the
Consultant’s provision of Services hereunder has materially contributed to the
Company’s achievement of Milestone 1.
 
(b)           The right of repurchase will lapse with respect to 40% of the
Shares upon the Company’s securing at least $20 million in available cash,
whether from debt or equity investment, grant funding, litigation proceeds, a
combination thereof or any other source (“Milestone2”), provided that the
Consultant’s provision of Services hereunder has materially contributed to the
Company’s achievement of Milestone 2.
 
For the sake of clarity, if the Company secures sufficient cash to qualify for a
Milestone described above, all prior Milestones shall also be deemed to have
been met, i.e., if the Company has not yet achieved Milestone 1 but then secures
$20 million in available cash, all Milestones will be deemed to have been met.
 
Should the Consultant identify or introduce an investor to the Company, and
should the Company decide to accept an investment from that investor that is
less than the Milestone 1 minimum limit, then the compensation of Shares to the
Consultant will be prorated accordingly.  Notwithstanding anything above to the
contrary, the Company’s right of repurchase with respect to any Shares will
lapse in its entirety upon completion of all milestones, a merger, acquisition
or other change of control of the Company.
 
 
Exhibit 10.5 -- Page 9

--------------------------------------------------------------------------------

 

2.           Cash Compensation.  From the effective date herein, until Milestone
1 has been reached, the Company agrees to pay the Consultant at the rate of
$50,000 per month of Services.  The Company will defer payment of such cash
compensation until the Company has achieved Milestone 1. Notwithstanding the
foregoing, if the Company terminates the Agreement for Cause prior to Milestone
1, the Consultant will not be entitled to, and hereby waives any right to
receive, any accrued cash compensation hereunder.  Upon achievement of Milestone
1, the Company will immediately pay all accrued cash compensation hereunder and
will thereafter continue to pay the Consultant (on a monthly basis) at the rate
per month of Services until the Company has achieved Milestone 2. Beginning in
the month following achievement of Milestone 2, the Company will pay the
Consultant (on a monthly basis) at the rate per month of Services, and so on for
each Milestone.  Notwithstanding the foregoing, any cash compensation otherwise
payable by the Company to the Consultant pursuant to this provision (a) in
excess of $600,000 (Milestone 1, as described in 1.a) may be deferred until
achievement of Milestone 2. The total cash compensation to the consultant after
achievement of all milestones shall not exceed $1,200,000 (Milestone 2, as
described in 1.b), unless the amount received by the company is more than
Milestone 2 as outlined in section (a) below.  Upon termination of this
Agreement for any reason, the Consultant will waive any and all entitlement to
cash compensation which has been deferred pursuant to the foregoing provisions
but not yet paid due to the Company’s failure to achieve the applicable
Milestone.
 
(a)   The Parties agree that if Consultant identifies and introduces the Company
to a potential funding source and such potential funding source during or after
the Term of this Agreement provides equity or debt Financing that is an amount
less than Milestone 1, in between any of the above Milestones, greater than the
above Milestones and/or any Subsequent Financing Transaction occurs, the cash
compensation earned by the Consultant under this Agreement will be prorated
according to the above Milestones and billed to and paid by the Company.
 
        3.           Accelerated Cash Payments.  Notwithstanding the foregoing,
during the 30 day period following each Milestone, the Company may elect to
terminate this Agreement and forego all future cash payments to the Consultant
by paying a lump sum amount (the “Buyout”) equal to the then monthly cash rate
for Services set forth above times the number of months remaining in the term of
this Agreement, pro rated if necessary for any partial months, times 95%.  If
the Company chooses to pay the Buyout, the Company’s right of repurchase with
respect to the Shares as set forth in Section 1 of this Exhibit B, if any, will
lapse in its entirety.
 
 
Exhibit 10.5 -- Page 10

--------------------------------------------------------------------------------

 

 
 
4.           Expense Reimbursement.  The Company agrees to reimburse the
Consultant, within ten business days of presentment of receipts in support
thereof, for all pre-approved reasonable, ordinary and necessary travel and
entertainment expenses incurred by the Consultant in conjunction with the
Consultant’s services to the Company, consistent with the Company’s standard
reimbursement policy.  The Company shall pay travel costs incurred by the
Consultant in conjunction with the Consultant’s services to the Company
consistent with the Company’s standard travel policy.
 
5.           Participation Rights.  The Company will allow the Consultant to
invest up to an additional $5 million in any future debt or equity offering of
the Company on the same terms and conditions offered to other participants in
such offerings.  The Consultant will not be obligated to participate in any such
offerings.
 
 
 
 

 
 
Exhibit 10.5 -- Page 11
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
